In an action to recover damages for breach of an alleged contract of employment, defendants appeal from: (1) an order of the Supreme Court, Westchester County, dated December 5, 1972, which declared moot their motion to modify plaintiff’s notice to take their depositions before trial by striking therefrom the names of certain individuals therein designated to appear on behalf of defendant Tuck Industries, Inc., and granted plaintiff’s cross motion to compel defendants to submit to examination before trial; and (2) as limited by their briéf, from so much of an order of the same court, dated January 22, 1973, denying defendants’ cross motion for á stay and plaintiff’s motion to strike defendants’ answer for failure to appear for examination, which imposed conditions, requiring defendants to appear for examination on a day certain, as previously ordered, and directing defendants’ attorneys to pay $100 counsel fees to plaintiff’s attorneys by said date. Order, dated Deccember 5, 1972, affirmed, without costs. Order, dated January 22, 1973, modified by striking therefrom the provision that defendants’ attorneys pay $100 counsel fees to plaintiff’s attorneys; as so modified, order affirmed, without costs. The examinations before trial shall proceed at the place set forth in the orders under review, at a time to be fixed by plaintiff in written notice of not less than 10 days, or such other time and place as may be agreed upon by the parties. Under the special circumstances of this case, discretion was properly exercised at Special Term in denying to defendants the affirmative relief they sought. However, we find no warrant for the imposition of a $100 payment on the part of defendants’ attroneys. Munder, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.